75 Cal.App.2d 907 (1946)
THE PEOPLE, Respondent,
v.
RALPH W. PARRISH, Appellant.
Crim. No. 4009. 
California Court of Appeals. Second Dist., Div. Two.  
Sept. 4, 1946.
 Gladys Towles Root for Appellant.
 Robert W. Kenny, Attorney General, and John F. Hassler, Deputy Attorney General, for Respondent.
 WILSON, J.
 Appellant was charged with having violated section 288 of the Penal Code. He entered a plea of guilty, applied for probation and for a hearing under the sexual psychopath provisions of the Welfare and Institutions Code  5500-5516). Pursuant to the statute the court appointed three physicians who examined appellant and made their reports in writing. It was stipulated that the reports were to be considered as evidence by the court.
 Probation was denied, appellant was sentenced to the state prison for the term prescribed by law, and the court found and adjudged that he is a sexual pervert and not a sexual pyschopath. The appeal is from that judgment and from the judgment of conviction.
 [1] The only ground stated by appellant for a reversal is that the evidence does not sustain the finding and judgment that he is not sexual pyschopath. Each of the physicians made a separate report setting forth the facts ascertained by him upon his examination of appellant and stated his individual conclusions. Two of them expressed the opinion that appellant is a sexual pyschopath and one was of the opinion that he is a sexual pervert.
 The court was not bound by a preponderance of the professional opinion but upon examination of the facts stated in the several reports was at liberty to reach its own conclusions and to make its findings in accord with the opinion of one of the physicians. (People v. Driggs, 14 Cal.App. 507, 510 [112 P. 577]; People v. Hales, 23 Cal.App. 731, 735 [139 P. 667]; People v. French, 12 Cal.2d 720, 763 [87 P.2d 1014]; People v. Sainz, 162 Cal. 242, 245 [121 P. 922]; Pen. Code,  1127b.) The determination of the trial court reached on conflicting evidence will not be disturbed on appeal.
 The judgments appealed from are affirmed.
 Moore, P.J., and McComb, J., concurred.